DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Specifically, claim 2 recites “wherein the buried oxide layer is between the buried oxide layer and the semiconductor layer,” however, it is unclear how the buried oxide layer is in between itself and the semiconductor layer. For examination purposes, the limitation is being interpreted as “wherein the buried oxide layer is between the back-gate conductor layer and the semiconductor layer.” Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kijima et al. US PGPub. 2005/0068822. 	Regarding claim 1, Kijima teaches a semiconductor device (fig. 6) comprising:  	a buried oxide layer (bottom dielectric layer, fig. 6; hereinafter called BDL) coupled to a back-gate conductor layer (second gate, fig. 6; hereinafter called 2G), wherein the back-gate conductor layer (2G) is coupled to a ferroelectric layer (ferroelectric, fig. 6; hereinafter called FE), wherein the ferroelectric layer (FE) is coupled (indirectly coupled via solid bonding) to a back-gate contact layer (2G);  	a semiconductor layer (semiconductor substrate, fig. 6; hereinafter called SS) coupled to the buried oxide layer (BDL), wherein the semiconductor layer (SS) comprises a source (source, fig. 6; hereinafter called S), a drain (drain, fig. 6; hereinafter called D) and a channel region (hereinafter called CH) between the source (S) and the drain (D); and  	a gate stack (fig. 6) coupled to the channel region (CH), the gate stack comprises a gate insulator (top dielectric layer, fig. 6; hereinafter called TDL) and a gate electrode (first gate, fig. 6; hereinafter called 1G) (Kijima et al., fig. 6).  	Regarding claim 2, Kijima teaches the semiconductor device of claim 1, wherein the buried oxide layer (BDL) is between the back-gate conductor layer (2G) and the semiconductor layer (SS) (Kijima et al., fig. 6). 	Regarding claim 6, Kijima teaches a semiconductor device (fig. 6) comprising:  	a first multi-layer wafer (hereinafter called 1MLW) comprising a semiconductor layer (semiconductor substrate, fig. 6; hereinafter called SS) formed on a buried dielectric layer (bottom dielectric layer, fig. 6; hereinafter called BDL); and  	a second multi-layer wafer (hereinafter called 2MLW) comprising a conducting layer (bit line layer BL, fig. 6) formed on a ferroelectric layer (ferroelectric, fig. 6; hereinafter called FE), wherein the ferroelectric layer (FE) is formed on a back-gate contact layer (word line layer WL, fig. 6), wherein the buried dielectric layer (BDL) is coupled (indirectly coupled via solid bonding) to the second multi-layer wafer (2MLW) (Kijima et al., fig. 6).  	Regarding claim 7, Kijima teaches the semiconductor device of claim 6, wherein the buried dielectric layer (BDL) comprises a buried oxide layer (bottom dielectric layer, fig. 6; hereinafter called BDL) [0011] and is arranged between the semiconductor layer (SS) of the first multi-layer wafer (1MLW) and the conducting layer (BL) of the second multi-layer wafer (2MLW) (Kijima et al., fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kijima et al. US PGPub. 2005/0068822 as applied to claims 1 and 6 above, and further in view of Chan et al. US Pat. 9490007. 	Regarding claim 3, Kijima does not teach the semiconductor device of claim 1, wherein the buried oxide layer (BDL) has a thickness of greater than about 25 nanometers.  	However, Chan teaches a semiconductor device (fig.3A) comprising a buried oxide layer (334, fig. 3A) (col. 9/ line 6), wherein the buried oxide layer (334) has a thickness of greater than about 25 nanometers (10-50nm) (col. 9/ lines 6-7) (Chan et al., fig. 3A, col. 9/ lines 6-7). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use the thickness of the buried oxide layer in the range as claimed so that the channel of the transistor can be controlled from the front gate electrode and the back gate electrode through the buried oxide (Chan et al., col 9 / lines 9-12), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.  	Regarding claims 4 and 8, Kijima does not teach the semiconductor device of claims 1 and 6, wherein the buried oxide layer (BDL) has a thickness of about 50 nanometers.  	However, Chan teaches a semiconductor device (fig.3A) comprising a buried oxide layer (334, fig. 3A) (col. 9/ line 6), wherein the buried oxide layer (334) has a thickness of about 50 nanometers (10-50nm) (col. 9/ lines 6-7) (Chan et al., fig. 3A, col. 9/ lines 6-7). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use the thickness of the buried oxide layer in the range as claimed so that the channel of the transistor can be controlled from the front gate electrode and the back gate electrode through the buried oxide (Chan et al., col 9 / lines 9-12), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.  	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kijima et al. US PGPub. 2005/0068822 as applied to claim 1 above, and further in view of Beyer et al. US PGPub. 2018/0053832. 	Regarding claim 5, Kijima does not teach the semiconductor device of claim 1, wherein the ferroelectric layer (FE) comprises hafnium oxide. 	However, Beyer teaches the method of fabricating a semiconductor device (fig. 1) comprising a ferroelectric material, wherein the ferroelectric layer comprises hafnium oxide [0035] (Beyer et al., [0035]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the ferroelectric material of Kijima with the ferroelectric material of Beyer because hafnium oxide is well-known in the art and such substitution is art recognized equivalence for the same purpose (as a ferroelectric material) to obtain predictable results such as a semiconductor device which are compatible with existing advanced manufacturing processes of complex devices, particularly at very small scales (Beyer et al., [0010])(see MPEP 2144.06).

 Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kijima et al. US PGPub. 2005/0068822 as applied to claim 6 above, and further in view of Lin et al. US PGPub. 2019/0088561. 	Regarding claim 10, Kijima does not teach the semiconductor device of claim 6 further comprising: a contact coupled to a gate (1G) formed on the semiconductor layer (SS) of the first multi-layer wafer (1MLW); and back-end-of-line wiring coupled to the contact.  	However, Lin teaches a semiconductor device (fig. 4C) comprising: a contact (contact via 464, fig. 4C) [0067] coupled to a gate (210, fig. 4C) [0027] formed on the semiconductor layer (402, fig. 4C) [0043]; and back-end-of-line wiring (462 wired of the BEOL interconnect, fig, 4C) [0067] coupled to the contact (464) (Lin et al., fig. 4C). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Kijima by adding a contact and BEOL wiring as taught by Lin in order to be enable a connection between the transistor device and the BEOL wiring for back end testing of the semiconductor device properties. 	Regarding claim 11, Kijima in view of Lin teaches the semiconductor device of claim 10, further comprising an inter-level dielectric material (420a, 420b, 420c, fig. 4C) [0050] deposited over at least part of the gate (210) and at least part of the contact (464) (Lin et al., fig. 4C). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the device of Kijima by adding the inter-level dielectric material in the manner as taught by Lin because inter-level dielectric are very well-known in the art and such material/structure is art recognized and suitable for the intended purpose of isolating the conductive lines and prevent shorting (see MPEP 2144.07).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a semiconductor device wherein “a voltage gain at the back-gate contact layer relative to an input voltage at the back-gate contact layer is equal to an effective back-gate voltage divided by an applied back-gate voltage, which is equal to: 1/(1-|CBOX| / |CFE|), where CBOX represents a capacitance of the buried dielectric layer and CFE represents a capacitance of the ferroelectric layer” as recited in claim 9 and in combination with the rest of the limitations of claim 6.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892